ORIGINAL                                                 02/01/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        PR 06-0544
                                                                                FILE)   Case Number: PR 06-0544




                                                                                 FEB 0 1 2022
                                                                               BOVVE,n Greenwood
                                                                             Clerk of Supreme Court
 IN RE PETITION OF DARRIN CHARLES                                               State of Montana
 GILCHRIST FOR REINSTATEMENT TO ACTIVE                                     ORDER
 STATUS IN THE BAR OF MONTANA



       Darrin Charles Gilchrist has petitioned the Court for reinstatement to active status
in the State Bar of Montana. Gilchrist was placed on inactive status on July 12, 2021, for
failing to comply with the Rules for Continuing Legal Education for the reporting year
ending March 31, 2021. Gilchrist has provided a letter from the State Bar certifying that
Gilchrist has now completed all CLE requirements for that reporting year, in accordance
with Rule 13 of the CLE Rules. The Petition states that Gilchrist is not currently subject
to disciplinary proceedings and has not committed any acts or omissions sanctionable
under the Rules of Professional Conduct while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Darrin Charles Gilchrist for
reinstatement to active status in the State Bar of Montana is GRANTED. Upon payment
of any remaining dues, fees, and the state license tax to the State Bar of Montana, Gilchrist
shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this 1       day of February, 2022.


                                                                441
                                                                Chief Justice
,,170:0/1P005    .




      Justices